       Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO



ROGER MOORE,

                 Creditor/Appellant,

        vs.                                                          Civ. No. 20-1267 JCH/JFR

RITO BILL SANCHEZ,

                 Debtor/Appellee.



                        MAGISTRATE JUDGE’S PROPOSED FINDINGS
                           AND RECOMMENDED DISPOSITION1

        THIS MATTER is before the Court on the Creditor/Appellant’s Brief in Chief, filed

March 1, 2021, related to his appeal of the Bankruptcy Court’s November 25, 2020, Opinion and

concurrent Order Quieting Title, Avoiding Judicial Lien, and Granting Other Relief. Doc. 11.

Debtor/Appellee filed a Response on April 1, 2021. Doc. 12. Creditor/Appellant filed a Reply

on April 15, 2021. Doc. 13. Having reviewed the parties’ submissions and the relevant law, and

for the reasons set forth herein, the Court finds that the Creditor/Appellant’s Brief in Chief is not

well taken and recommends that the Bankruptcy Court’s November 25, 2020, Opinion and

concurrent Order Quieting Title, Avoiding Judicial Lien, and Granting Other Relief be

AFFIRMED.




1
  By an Order of Reference filed December 10, 2020 (Doc. 2), the presiding judge referred this matter to the
undersigned to conduct hearings as warranted, and to perform any legal analysis required to recommend an ultimate
disposition of the motions.
       Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 2 of 25




              I. RELEVANT FACTUAL AND PROCEDURAL BACKGROUND2

         On June 22, 2010, Creditor/Appellant Roger Moore (“Appellant”) began representing

Debtor/Appellee Rito Bill Sanchez (“Appellee”) in a state court child custody dispute. Initially

there was no written agreement between the parties. Within two months of representation,

however, Appellant had charged Appellee in excess of $15,000 in attorney fees and costs. Thus,

with money owing, Appellant drafted a retainer agreement and had Appellee sign it on

August 26, 2010. Under the terms of the agreement, Appellee was to pay Appellant $7,000

within three weeks, which he did, and Appellant agreed to voluntarily reduce his fee by $3,700.

After the payment and reduction were applied, Appellee’s balance due as of September 15, 2010,

was approximately $5,100. The terms of the agreement called for interest on all unpaid fees of

2% per month. The agreement also included language purporting to grant Appellant a charging

lien on all of Appellee’s real and personal property for any outstanding attorney fees and related

expenses and costs incurred as a result of Appellant’s representation.

         On October 20, 2010, Appellant moved to withdraw as Appellee’s attorney. On

December 16, 2010, the state court judge granted Appellant’s motion.

         On January 21, 2011, Appellant sued Appellee in state court to collect unpaid attorney

fees and foreclose the lien(s) mentioned in the retainer agreement. Doc. 3 at 85-93 (Case No.

D-202-CV-201100963).3 Appellee did not defend the collection/foreclosure action. On




2
 The Bankruptcy Clerk certified transmission of the record on appeal and index to record on appeal. Doc. 9. Except
as otherwise noted, the relevant facts are taken from the Bankruptcy Court’s August 7, 2020, and November 25, 2020,
Opinions. Doc. 7 at 57-66 and Doc. 8 at 6-18. The factual background of this case is undisputed. See fn. 15, infra.
3
 The Court takes judicial notice of the docket in Case No. D-202-CV-2011-00963 in the Second Judicial District
Court, State of New Mexico, to consider its contents but not for the truth of the matters asserted therein. Johnson v.
Spencer, 950 F.3d 680, 705 (10th Cir. 2020).


                                                              2
          Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 3 of 25




March 1, 2011, the state court entered a default judgment against Appellee for $18,732.64,4

together with post-judgment interest at 24% per year.5 Id. at 94-95. Three years later, on

July 28, 2014, Appellant moved to foreclose on Appellee’s real property, which the state court

denied on December 18, 2014.6

            Seven years later, on February 19, 2018, with the amount owing on the default judgment

having ballooned to $50,073.90 due to the accrued interest, Appellant filed a Complaint

Foreclosure and Execution Upon Judgment and Judgment Lien in a separate state court action

and was again seeking to foreclose the judgment lien on Appellee’s home. Doc. 3 at 100, Doc. 4

at 1-4 (Case No. D-202-CV-2018-01389).7 On July 9, 2018, and July 30, 2018, respectively,

Appellee, proceeding pro se, filed an Answer and Amended Answer.8 Doc. 3 at 72, ¶ 12. On

November 15, 2018, Appellee, now represented by counsel, sought leave of the Court to file a

second amended answer to include several affirmative defenses and assert his statutory

homestead exemption. Doc. 6 at 21-28. On March 6, 2019, the state court entered an order

denying Appellee’s motion to file a second amended answer and deferring ruling on whether

Appellee could assert the homestead exemption.9 Doc. 6 at 29-30.



4
 The default judgment included $14,803.17 in damages, $515.69 in interest, $3,236.75 in attorney fees incurred to
obtain the default judgment, and $177.03 in costs. Doc. 1 at 8, fn. 5.
5
    This rate was calculated because of the contract rate of 2% per month. Doc. 1 at 8, fn. 6.
6
    See fn. 8, infra.
7
 The Court takes judicial notice of the docket in Case No. D-202-CV-2018-01389 in the Second Judicial District
Court, State of New Mexico, to consider its contents but not for the truth of the matters asserted therein. Johnson,
950 F.3d at 705.
8
 On August 27, 2018, Appellee filed an Emergency Motion to Set Aside and Vacate Default Judgment in Case No.
D-202-CV-2011-00963. On November 2, 2018, State Court District Court Judge Denise Barela Shepherd entered an
Order Denying Appellee’s Emergency Motion. Doc. 3 at 97-99. The state court took no further action in this matter.
9
 The underlying action initiated on February 19, 2018, was otherwise unresolved when Appellee initiated his
Chapter 7 Voluntary Petition.


                                                                 3
          Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 4 of 25




           On September 11, 2019, prompted by the state court foreclosure action, Appellee filed a

Chapter 7 Voluntary Petition in Bankruptcy Court seeking discharge of the debt. Doc. 3

(Bankruptcy Court No. 19-12102-t7). In the attached schedules, Appellee identified his house,

valued at $55,300.00, and certain household items as exempt, and identified the judgment lien,

albeit disputed, as a secured claim. Id. at 24-28. On October 15, 2019, the Chapter 7 trustee

entered a “no asset” report.10 Thereafter, on November 2, 2019, Appellant filed a Secured

Creditor’s Objection to the Debtor’s Claimed Exemptions arguing, inter alia, that Appellee’s

property was not exempt. Id. at 69-77. On November 4, 2019, Appellee filed a Motion to Avoid

Judicial Lien, in which he requested the Bankruptcy Court to “avoid the fixing of the judicial

lien created . . . . against his exempt real property.” Doc. 4.

           On December 9, 2019, Appellant filed an adversary proceeding asserting that Appellee’s

requested discharge should be denied under 11 U.S.C. § 727(a) because of Appellee’s failure to

disclose ownership of certain vehicles in his schedules or to testify truthfully about them at his

11 U.S.C. § 341 meeting. Doc. 8 (Bankruptcy Court Adv. No. 19-1082-t). On February 9, 2020,

Appellant filed a Motion to Dismiss Chapter 7 Bankruptcy Petition Due to Concealment of


10
     The docket entry states as follows:

           Chapter 7 Trustee's Report of No Distribution: I, Edward Alexander Mazel, having been appointed
           trustee of the estate of the above-named debtor(s), report that I have neither received any property
           nor paid any money on account of this estate; that I have made a diligent inquiry into the financial
           affairs of the debtor(s) and the location of the property belonging to the estate; and that there is no
           property available for distribution from the estate over and above that exempted by law. Pursuant to
           Fed R Bank P 5009, I hereby certify that the estate of the above-named debtor(s) has been fully
           administered. I request that I be discharged from any further duties as trustee. Meeting of Creditors
           Held and Concluded. Debtor appeared. Key information about this case as reported in schedules
           filed by the debtor(s) or otherwise found in the case record: This case was pending for 1 month.
           Assets Abandoned (without deducting any secured claims): $ 59805.85, Assets Exempt: Not
           Available, Claims Scheduled: $ 51126.90, Claims Asserted: Not Applicable, Claims scheduled to
           be discharged without payment (without deducting the value of collateral or debts excepted from
           discharge): $ 51126.90. THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS
           ATTACHED. (Mazel, Edward) (Entered: 10/15/2019 at 11:26:12)

Bankruptcy Court No. 19-12102-t7, Doc. 8.


                                                                  4
          Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 5 of 25




Assets and False Statements by Debtor in the bankruptcy proceeding. Doc. 6 at 62-66. On

August 7, 2020, Bankruptcy Judge David T. Thuma, having consolidated Appellant’s Motion to

Dismiss filed in the bankruptcy proceeding with Appellant’s Amended Complaint filed in the

adversary proceeding, entered an Opinion in which he concluded that

            the motion to dismiss should not be granted but that the discharge must be denied
            under § 727(a)(2) and (a)(4).[11] The Court will deny or defer ruling on Plaintiff’s
            other requested relief, and also will defer ruling on Debtor’s quiet title
            counterclaim. The deferred issues will be determined in connection with Debtor’s
            motion to avoid Plaintiff’s judgment lien under § 522(f).

Doc. 11-1 at 17. In Judge Thuma’s factual findings, he indicated his concerns sua sponte that the

retainer agreement entered into by the parties did not appear to comply with the New Mexico


11
     11 U.S.C. § 727 states in pertinent part that

            (a) The Court shall grant the debtor a discharge, unless –

                     ...

                     (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the estate
                     charged with custody of property under this title, has transferred, removed, destroyed,
                     mutilated, or concealed, or has permitted to be transferred, removed, destroyed, mutilated,
                     or concealed –

                              (A) property of the debtor, within one year before the date of the filing of the
                              petition; or

                              (B) property of the estate, after the date of the filing of the petition;

                     ...

                     (4) the debtor knowingly and fraudulently, in or in connection with the case –

                              (A) made a false oath or account;

                              (B) presented or used a false claim;

                              (C) gave, offered, received, or attempted to obtain money, property, or advantage,
                              or a promise of money, property, or advantage, for acting or forbearing to act; or

                              (D) withheld from an officer of the estate entitled to possession under this title,
                              any recorded information, including books, documents, records, and papers,
                              relating to the debtor’s property or financial affairs.

11 U.S.C. § 727(a)(2) and (a)(4).


                                                                   5
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 6 of 25




Rules of Professional Conduct because (1) it was not entered into within a reasonable time after

commencing the representation; and (2) the 24% annual interest rate was questionably an

“unreasonable expense.” Doc. 8 at 7, fns. 2, 3 (citing NMRA 16-105(A) and (B)). Judge Thuma

indicated the Bankruptcy Court would deal with the “unreasonable expense” issue when it

addressed Appellee’s Motion to Avoid Judicial Lien. Id. Judge Thuma further indicated and

explained that the charging lien Appellant filed in the underlying state court action was

“improper and legally ineffective,” and “did not grant [Appellant] a consensual lien on the

house.” Id. at 8, fn. 5. Lastly, Judge Thuma noted that a notice of lis pendens Appellant filed

against Appellee’s house on August 27, 2014, was improper because final judgment had been

entered and because the default judgment did not concern the house. Id. at fn. 6.

       In Judge Thuma’s concurrent judgment, he ruled as follows:

       1. The Debtor’s discharge is DENIED under 11 U.S.C. § 727(a)(2) and (a)(4).

       2. Plaintiff asked in Count II of the Amended Complaint that the Court deny
       Debtor’s homestead exemption because the homestead is subject to a consensual
       lien that takes priority. The Court finds that there is no consensual lien on Debtor’s
       homestead, so the requested relief is DENIED.

       3. Plaintiff asks in Count III of the Amended Complaint that the Court deny
       Debtor’s homestead exemption based on the states court’s order denying Debtor’s
       motion to file an amended answer. The Court has reviewed the order and concludes
       that it does not provide any basis of denying Debtor’s homestead exemption.
       Accordingly, the Court DENIES the requested relief.

       4. Plaintiff asks in Count IV of the Amended Complaint that the Court deny
       Debtor’s homestead exemption because Debtor undervalued the homestead. The
       Court DENIES WITHOUT PREJUDICE the requested relief and will take up the
       matter of valuation at the final hearing on Debtor’s pending Motion to Avoid
       Judicial Lien. . . .

       5. Debtor asks in its counterclaim that the Court quiet title in the homestead in
       Debtor. Although it appears that Plaintiff’s attorney charging lien and first notice
       of lis pendens are invalid and should not remain as clouds on the title, the Court
       will reserve those issues for the final hearing on the § 522(f) Motion. The requested
       relief in therefore DENIED WITHOUT PREJUDICE.

                                                     6
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 7 of 25




Doc. 8 at 20-21.

       On November 25, 2020, Judge Thuma entered his Opinion on Appellee’s Motion to

Avoid Judicial Lien. Doc. 7 at 57-66. He concluded that Appellant’s judgment lien should be

avoided in its entirety because the value of Appellee’s house on the petition date was worth no

more than Appellee’s asserted homestead exemption. Id. at 60-63. Judge Thuma, therefore,

granted Appellee’s request that the Bankruptcy Court quiet title to his house. Id. at 65. Judge

Thuma also concluded that Appellant could not otherwise enforce the default judgment without

violating the New Mexico Rules of Professional Responsibility. Id. at 63-65.

       In concluding that Appellant could not enforce the default judgment without violating the

New Mexico Rules of Professional Responsibility, Judge Thuma relied on the Bankruptcy

Court’s inherent authority to oversee the practice of lawyers appearing before it. Doc. 7 at 64,

fn. 11. Then, after citing the relevant rules concerning attorney fees, Judge Thuma explained as

follows:

               The Court finds that, given the particular facts of this case, the 2% per
       month interest rate Moore imposed on Sanchez ex post facto was an unreasonable
       fee and/or expense. Interest rates have been low for more than a decade.[] If Moore
       was concerned that Sanchez could not pay him, the answer was to limit or terminate
       the representation, not charge 24% interest. A lawyer renders highly specialized
       professional services for a fee; he is not in the business of making high interest rate
       loans to borrowers with poor credit. This is particularly true when the
       representation started months before the retainer was signed and where, as here, the
       client is unsophisticated and has limited ability to read and write. If any interest
       was to be charged at all, it should have been at a rate no higher than needed to
       compensate Moore for the time value of money.

                Moore is an experienced, able attorney. It looks terrible when a stalwart
       member of the bar charges an unsophisticated client a very high rate of interest,
       gets a default judgment against him that accrues interest at the same high rate, waits
       years for the judgment debt to mushroom, and then tries to take the client’s house
       through foreclosure.[] Such actions bring dishonor to an honorable profession. No
       lawyer should try to take a poor man’s house to pay a fee, especially if most of the
       fee is accrued interest. Because Moore’s judgment against Sanchez is primarily for

                                                     7
       Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 8 of 25




        unpaid interest that accrued at 24%, the Court concludes that Moore cannot []
        collect it without violating NMRA § 16-105(A)’s prohibition against collecting an
        unreasonable fee or expense.

Doc. 7 at 64-65.

        On November 25, 2020, Judge Thuma entered a concurrent Order Quieting Title,

Avoiding Judicial Lien, and Granting Other Relief reflecting the findings made in his Opinion.

Doc. 7 at 40-41.

        On December 7, 2020, Appellant filed a Notice of Appeal from Opinion and Order Filed

November 25, 2020, which is now before this Court. Doc. 1.

                                 II. APPELLANT’S BRIEF IN CHIEF

        Appellant’s Brief in Chief purports to assert five issues on appeal. Doc. 11 at 7-19.

However, the five issues as presented are largely repetitive and overlapping and appear to be

tethered to a single question, i.e., whether the Bankruptcy Court exceeded its authority when it

concluded that any attempt by Appellant to enforce the underlying state court default judgment

would amount to the collection of an unreasonable fee in violation of NMRA § 16-105(A) of the

New Mexico Rules of Professional Conduct and was, therefore, unenforceable. In support of his

contention that the Bankruptcy Court exceeded its authority, Appellant contends that the

Bankruptcy Court’s conclusion seeks to impose a conditional sanction against him that has no

basis in law and is not supported by the facts of the case. Doc. 11 at 7-13. Appellant argues that

the state court’s default judgment, which included the high rate of interest in question, was valid

and final, and that the Bankruptcy Court’s conclusion that it is unenforceable violates his

statutory right to execute a valid state court judgment pursuant to NMSA § 39-1-20.12 Doc. 11 at



12
  Section 39-1-20 provides that “[a]n execution may issue at any time, on behalf of anyone interested in a judgment,
within seven years after the rendition or revival of the judgment.” N.M.S.A. 1978 § 39-1-20.


                                                             8
       Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 9 of 25




7-8, 11-17; Doc. 13 at 4-7. Appellant further argues that for the Bankruptcy Court to conclude

that the default judgment is unenforceable goes beyond its sole purpose, which is to determine

whether or not the default judgment was dischargeable, and that in doing so the Bankruptcy

Court violated the doctrines of res judicata and collateral estoppel.13 Doc. 11 at 8-9, 14-15, 15-

19; Doc. 13 at 5-6.

         In further support of his contention that the Bankruptcy Court exceeded its authority,

Appellant argues that the Bankruptcy Court’s citation to In Re Courtesy Inns, Ltd., Inc., 40 F.3d

1084, 1089 (10th Cir. 1994), “has no basis in law or fact.”14 Doc. 11 at 11-12. Appellant

explains that “[t]here is nothing contained in the bankruptcy record, nor, which evidence that the

creditor/appellant engaged in any improper behavior, prior too [sic]; resulting in the final

Judgment entered by the Second Judicial District Court; or, before the bankruptcy court.” Id. at

11; Doc. 13 at 7. Appellant asserts that at all times in the bankruptcy proceedings he engaged in

proper activities consistent with a judgment creditor protecting an enforceable final state court

judgment. Doc. 11 at 12. Appellant asserts that if the Bankruptcy Court believed he had



13
   Appellant cites In Re Sasso, 2016 WL 3548819 (Bankr. D. N.M. June 21, 2016), and Mactec, Inc. v. Gorelick, 427
F.3d 821 (10th Cir. 2005), to support his contention that claim preclusion applies and precludes the Bankruptcy Court
from concluding that the default judgment is unenforceable. In In Re Sasso, a creditor’s adversary proceeding resulted
in the non-dischargeability of an underlying probate judgment. 2016 WL 3548819, *2 (Bankr. D.N.M. June 21, 2016).
The creditor then requested the bankruptcy court amend the underlying probate judgment based on recently discovered
evidence that the debtor had converted substantially more money from the estate than was reflected in the probate
judgment. Id. The bankruptcy court denied the creditor’s request and explained that it must give preclusive effect to
the damages amount fixed by the probate judgment. Id. In Mactec, Inc. v. Forelick, 427 F.3d 821 (10th Cir. 2002),
the Tenth Circuit addressed whether an arbitration award, confirmed by the district court, precluded a subsequently-
filed declaratory judgment action seeking a review of the original arbitrator’s interpretation of a contract term. Id. at
831. The Tenth Circuit held that because there had been a final judgment on the merits involving the same parties and
cause of action, and because the party seeking preclusion had a full and fair opportunity to litigate the claim in the
prior suit, that the declaratory judgment action was barred by res judicata, i.e., claim preclusion. Id. at 831-32. These
cases do not apply here because neither of the parties challenged the existence or amount of the default judgment and
the Bankruptcy Court did not amend or alter the actual amount of the default judgment.
14
  In his Reply, Appellant concedes that the Bankruptcy Court has an ongoing duty to oversee the practice of attorneys
who appear before the court, but that “neither the opinion nor the order, which form the basis of this appeal, or, the
response, identify any improper conduct engaged in, by the appellant before, the Bankruptcy Court, that would
constitute a violation of NMRA, Rule 16-105.” Doc. 13 at 5.

                                                                9
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 10 of 25




engaged in improper attorney behavior or practice that it should have referred him to the

appropriate attorney licensing agency. Id. at 8, fn. 2. Appellant further asserts that the

Bankruptcy Court’s conditional sanction exceeds what would be allowed by the disciplinary

board. Id. at fn. 3.

        Appellee disagrees with Appellant’s arguments. Doc. 12. On the issue of claim

preclusion, Appellee asserts that the doctrine of claim preclusion is inapplicable to this case

because the two court actions are different; i.e., the underlying suit being a suit for unpaid

attorney fees and the suit here involving an attempt to avoid a judicial lien and quiet title. Doc.

12 at 10-12. Appellee further asserts that Judge Thuma did not replace the underlying default

judgment but merely determined that it could not be enforced. Id. Appellee also argues that

Appellant failed to raise this argument with the Bankruptcy Court and urges this Court not to

consider it because it is being raised for the first time on appeal. Id.

        On the issue of the Bankruptcy Court’s inherent authority, Appellee agrees that it was

within the sound discretion of the Bankruptcy Court to fashion a remedy for Appellant’s

violation of the New Mexico Rules of Professional Conduct. Doc. 12 at 8-9.

        Lastly, Appellee asserts that to the extent Appellant alleges Judge Thuma’s decision was

not supported by facts, Appellant has not provided this Court with a proper record by failing to

provide a trial transcript, or alternatively to certify he does not plan to order a transcript.15 Doc.

12 at 12-13.




15
  There is no indication in Appellant’s briefing that he disputes the facts as set forth in Judge Thuma’s opinions.
Appellant argues that Judge Thuma ignored certain facts in concluding that the default judgment was unenforceable,
namely the validity and application of a state court final judgment and his right to execute the judgment pursuant to
NMSA § 39-1-20.


                                                             10
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 11 of 25




                                 III. STANDARD OF REVIEW

       This Court has subject matter jurisdiction over this appeal pursuant to 28 U.S.C. §

158(a)(1). In reviewing the Bankruptcy Court's final judgment, the Court must “apply the same

standards of review that govern appellate review in other cases.” Country World Casinos, Inc. v.

Tommyknocker Casino Corp. (In re Country World Casinos, Inc.), 181 F.3d 1146, 1149 (10th

Cir. 1999). Thus, questions of law are reviewed de novo and discretionary decisions for abuse of

discretion. Busch v. Busch (In re Busch), 294 B.R. 137, 140 (B.A.P. 10th Cir. 2003) (citing

Pierce v. Underwood, 487 U.S. 552, 558 (1988)). The Bankruptcy Court's findings of fact bind

the Court unless they are clearly erroneous. Id.

       Federal courts possess inherent powers necessary “to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.

32, 43, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991) (quotation omitted). A court's exercise of its

inherent powers is reviewed for an abuse of discretion. Id. at 55. A bankruptcy court's exercise

of its equitable powers under § 105(a) is reviewed for abuse of discretion. In re Rafter Seven

Ranches L.P., 414 B.R. 722, 731 (B.A.P. 10th Cir. 2009). A bankruptcy court abuses its

discretion if it applies the wrong legal standard or makes factual findings that are illogical,

implausible, or without support in the record. In re Duran, 2021 WL 3186117, at *4 (B.A.P. 9th

Cir. July 27, 2021 (citing United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en

banc)). Under the abuse of discretion standard, a trial court's decision will not be disturbed

unless the appellate court has a definite and firm conviction that the lower court made a clear

error of judgment or exceeded the bounds of permissible choice in the circumstances. In re

Eastburg, 447 B.R. 624, 631 (B.A.P. 10th Cir. 2011).




                                                     11
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 12 of 25




                                         IV. ANALYSIS

       A.      It Is Well-Settled That the Bankruptcy Court Has Inherent Authority
               to Regulate the Practice of Attorneys Who Appear Before It

       Appellant argues that the Bankruptcy Court’s reliance on its inherent authority to

conclude that the default judgment is unenforceable pursuant to NMRA 16-105(A) and (B) “has

no basis in law or fact” and is inapplicable here because there was nothing contained in the

bankruptcy record demonstrating he engaged in improper behavior. Appellant further argues

that if the Bankruptcy Court believed he had engaged in improper attorney behavior or practice

that it should have referred him to the appropriate attorney licensing agency. The Court finds

Appellant’s arguments are misplaced and unavailing.

       In concluding that Appellant cannot collect on his default judgment without violating the

New Mexico Rules of Professional Conduct, the Bankruptcy Court noted as follows:

       The Court has the authority to inquire into this matter as part of its ongoing duty to
       oversee the practice of lawyers appearing before it. See, e.g., In Re Otero Co. Hosp.
       Assoc., Inc., 617 B.R. 699, 704-05 (Bankr. D.N.M. 2020) (“[I]t is well-settled that
       the bankruptcy court has inherent authority to regulate the practice of attorneys who
       appear before it.”) (citing cases); In re Courtesy Inns, Ltd., Inc., 40 F.3d 1084, 1089
       (10th Cir. 1994) (“The power to maintain order and confine improper behavior in
       its own proceeding seems a necessary adjunct to any tribunal charged by law with
       the adjudication of disputes”); In re Timberon Water and Sanitation District, 2009
       WL 367685, at *1 (Bankr. D.N.M.) (quoting Courtesy Inns).

Doc. 11-1 at 39, fn. 11.

       Appellant states, without more, that the Bankruptcy Court’s citation to In re Courtesy

Inns, Ltd., Inc., to assert its jurisdiction to impose what amounts to a sanction against him has

“no basis in law or fact.” Doc. 11 at 11. He similarly states in his Reply, without more, that In

Re Otero Co. Hosp. Assoc., Inc., is inapplicable as well. Doc. 13 at 5. That said, Appellant

concedes in his Reply that the Bankruptcy Court has an ongoing duty to oversee the practice of

lawyers who appear before the court, but that Judge Thuma’s opinion and concurrent order failed

                                                     12
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 13 of 25




to identify any improper conduct that would constitute a violation of NMRA Rule 16-105. Doc.

13 at 5. Appellant also argues that there is nothing contained in the bankruptcy record that

evidences he engaged in any improper behavior either in the underlying court or before the

Bankruptcy Court and that at all times his behavior was proper. Doc. 11 at 11.

       As an initial matter, Appellant is simply wrong that Judge Thuma’s opinion failed to

identify any improper conduct that would constitute a violation of NMRA 16-105. Here, Judge

Thuma’s opinion explicitly identified that the 24% per annum interest rate Appellant imposed on

Appellee in the Retainer Agreement he drafted two months after agreeing to represent Appellee

and with money already owing, was an unreasonable fee in violation of the New Mexico Rules

of Professional Conduct. Doc. 11-1 at 39. As such, Appellant’s argument necessarily fails.

       Additionally, Appellant’s argument that there was no evidence that he engaged in

improper behavior or activities either in the underlying state court proceedings or before the

Bankruptcy Court relies on a grossly narrow view of attorney conduct that is measured by form

over substance, i.e., he engaged in proper activities consistent with a judgment creditor

protecting an enforceable final state court judgment. Appellant’s view, however, fails to

appreciate the broad and fundamental scope of a lawyer’s code of ethics which imposes

standards of professional conduct that are meant to exist both within and well beyond the mere

mechanics of law practice. In In re Snyder, 472 U.S. 634, 105 S.Ct. 2874, 86 L.Ed.2d 504

(1985), the Supreme Court explained that

       [t]he phrase “conduct unbecoming a member of the bar” must be read in light of
       the “complex code of behavior” to which attorneys are subject. In re Bithoney, 486
       F.2d 193, 324 (CA1 1973). Essentially, this reflects the burdens inherent in the
       attorney’s dual obligations to clients and to the system of justice. Justice Cardozo
       once observed:

               “ ‘Membership in the bar is a privilege burdened with conditions.’
               [An attorney is] received into that ancient fellowship for something

                                                    13
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 14 of 25




               more than private gain. He [becomes] an officer of the court, and,
               like the court itself, an instrument or agency to advance the ends of
               justice.” People ex rel. Karlin v. Culkin, 248 N.Y. 465, 470-71, 162
               N.E. 487, 489 (1928) (citation omitted).

       As an officer of the court, a member of the bar enjoys singular powers that others
       do not possess; by virtue of admission, members of the bar share a kind of
       monopoly granted only to lawyers. Admission creates a license not only to advise
       and counsel clients but to appear in court and try cases; as an officer of the court, a
       lawyer can cause persons to drop their private affairs and be called as witnesses in
       court, and for depositions and other pretrial processes that, while subject to the
       ultimate control of the court, may be conducted outside courtrooms. The license
       granted by the court requires members of the bar to conduct themselves in a manner
       compatible with the role of courts in the administration of justice.

       Read in light of the traditional duties imposed on an attorney, it is clear that
       “conduct unbecoming a member of the bar” is conduct contrary to professional
       standards . . . or conduct inimical to the administration of justice. More specific
       guidance is provided by case law, applicable court rules, and “the lore of the
       profession,” as embodied in codes of professional conduct.

In re Snyder, 472 U.S. at 644; see also Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626,

677, 105 S.Ct. 2265, 85 L.Ed.2d 652 (1985 (“O’Connor, J., concurring in part, dissenting in part)

(“The legal profession has in the past been distinguished and well served by a code of ethics

which imposes certain standards beyond those prevailing in the marketplace and by a duty to

place professional responsibility above pecuniary gain.”). The Model Rules of Professional

Conduct follow in the path of a number of codes and represents the American Bar Association’s

codification of legal ethical standards. United States v. Colorado Supreme Ct., 189 F.3d 1281,

1284–85 (10th Cir. 1999) (citations omitted). The federal courts in analyzing conduct

unbecoming to a member of the bar turn invariably to the Model Rules of Professional Conduct

or other codes of professional conduct. In re Snyder, 472 U.S. at 645, n. 7.




                                                     14
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 15 of 25




        Here, Judge Thuma specifically turned to the New Mexico Rules of Professional

Conduct.16 In doing so, he quoted the precise language from Rule 16-105 that prohibits a lawyer

from making “an agreement for, charge or collect an unreasonable fee or an unreasonable

amount for expenses,” and directs that a lawyer is responsible for communicating to the client in

writing the scope of representation and the basis or rate of the fee and expenses for which the

client will be responsible within a reasonable time after commencing the representation. Doc.

11-1 at 39 (citing NMRA Rule 16-105(A) and (B)). Judge Thuma concluded that Appellant had

failed to comply with either of these rules in his representation of Appellee. Id. Judge Thuma

explained Appellant’s “conduct unbecoming as a member of the bar” when he detailed

Appellant’s actions in the course of the underlying proceedings; i.e, entering into a written

agreement months after representation began, charging an interest rate more than 20% above the

prime interest rate at the time, waiting years to collect on the judgment and allowing it to

mushroom, trying to take his client’s house through foreclosure, and doing all of the above to an

unsophisticated client with a limited ability to read and write. Doc. 11-1 at 39-40. Appellant’s

argument, therefore, that there is no evidence that he behaved improperly in the underlying state

court proceedings or before the Bankruptcy Court utterly fails to measure or account for his

conduct through the broad and “complex code of behavior” to which he is subject as an officer of

the court and a member of the bar.

        Finally, Appellant’s argument that in the face of improper attorney behavior the

Bankruptcy Court should have referred him to the appropriate licensing agency is equally

misplaced. Any judge, including a bankruptcy judge, has inherent authority to discipline an



16
  The District of New Mexico’s Local Rules of Civil Procedure provide that the New Mexico Rules of Professional
Conduct apply to proceedings in this district. D.N.M.LR-Civ. 83-9. Those rules may be enforced pursuant to the
court’s inherent supervisory power over the attorneys practicing before it. In re Snyder, 472 at 645, n. 6.

                                                          15
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 16 of 25




attorney who appears before him or her. In addition, Bankruptcy Code § 105(a) provides a

bankruptcy court with authority to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of” the Bankruptcy Code, and allows the court to “tak[e]

action or mak[e] any determination necessary or appropriate to ... prevent an abuse of process.”

11 U.S.C. § 105(a). And, a bankruptcy court “may also possess ‘inherent power ... to sanction

“abusive litigation practices.” ’ ” Law v. Siegel, 571 U.S. 415, 420-21, 134 S.Ct. 1188, 1191, 188

L.Ed.2d 146, 2014 WL 813702, at *5 (2014) (citing Marrama v. Citizens Bank of Mass., 549

U.S. 365, 375–76, 127 S.Ct. 1105, 166 L.Ed.2d 956 (2007)) (quotation marks omitted); see also

In Re Otero County Hosp. Association, Inc., 617 B.R. at 704-05 (It is well-settled that the

bankruptcy court has inherent authority to regulate the practice of attorneys who appear before it)

(citing cases); In re Courtesy Inns, Ltd., Inc., 40 F.3d at 1089 ( Section 105 is “intended to imbue

the bankruptcy courts with the inherent power . . . . to maintain order and confine improper

behavior in its own proceedings . . . .”). Thus, while the Court agrees that the Bankruptcy Court

also could have referred Appellant for his violations of the New Mexico Rules of Professional

Conduct, the Court finds that the Bankruptcy Court did not abuse its discretion when it exercised

its inherent authority to oversee the practice of lawyers appearing before it.

       In sum, the Court finds the Bankruptcy Court did not abuse its discretion by exercising its

inherent authority to conclude that Appellant could not collect on the default judgment he

obtained in the underlying proceeding without violating NMRA § 16-105’s prohibition against

collecting an unreasonable fee or expense.




                                                     16
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 17 of 25




       B.      The Bankruptcy Court Did Not Violate Claim and Issue Preclusion
               Doctrines When It Exercised Its Inherent Authority To Conclude That
               the Default Judgment Was Unenforceable

       Appellant also argues that the doctrines of res judicata and/or collateral estoppel, also

known respectively as claim preclusion and issue preclusion, precluded the Bankruptcy Court

from exercising its inherent authority to conclude that the default judgment was unenforceable.

       As an initial matter, the Court is not persuaded that it should not consider Appellant’s

claim/issue preclusion argument as being raised for the first time on appeal, as Appellee argues.

Here, there is no indication that the reasonableness of Appellant’s fees or the default judgment’s

unenforceability in the context of Rule 16-105 was raised by either party in the bankruptcy or

adversary proceedings. For example, Appellee did not raise an issue regarding the

unreasonableness of Appellant’s fees or the unenforceability of the default judgment generally in

his Motion to Avoid Judicial Lien. See Doc. 4 at 12-13. Instead, Appellee based his motion

solely on his asserted homestead exemption. Id. Further, Appellant detailed the procedural

history of the underlying litigation in his Secured Creditor’s Objection to the Debtor’s Claimed

Exemptions and made clear he was relying on the validity of the underlying state court default

judgment as grounds for objecting to Appellee’s claimed exemptions. See Doc. 3 at 71-73. It

was Judge Thuma who first expressed concerns regarding the reasonableness of Appellant’s

attorney fee pursuant to NMRA 16-105 in his August 7, 2020, Opinion (Doc. 8 at 6-18), and it

was in his November 25, 2020, Opinion (Doc. 7 at 57-66) where he made his conclusion

regarding the unenforceability of the default judgment on that basis. This issue, therefore, as to

the unreasonableness and unenforceability of the default judgment was raised sua sponte by the

Bankruptcy Court.




                                                    17
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 18 of 25




       Res judicata (claim preclusion) and collateral estoppel (issue preclusion) are common-

law doctrines of finality, which serve to relieve parties of the costs and vexation of multiple

lawsuits, conserve judicial resources, and prevent inconsistent decisions. See Allen v. McCurry,

449 U.S. 90, 94 (1980). “Claim preclusion describes the rules formerly known as ‘merger’ and

‘bar,’ while issue preclusion encompasses the doctrines once known as ‘collateral estoppel’ and

‘direct estoppel.’” Taylor v. Sturgell, 553 U.S. 880, 892 n. 5, 128 S.Ct. 2161, 171 L.Ed.2d 155

(2008). Under the doctrine of claim preclusion, a final judgment forecloses “successive

litigation of the very same claim, whether or not relitigation of the claims raises the same issues

as the earlier suit.” Taylor, 553 U.S. at 892 (quoting New Hampshire v. Maine, 532 U.S. 742,

748, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001). Issue preclusion, in contrast, bars “successive

litigation of an issue of fact or law actually litigated and resolved in a valid court determination

essential to the prior judgment,” even if the issue recurs in the context of a different claim. Id.

(quoting New Hampshire, 532 U.S. at 748-49).

       When considering whether to preclude relitigation of an issue decided in state court, the

“full faith and credit” statute, 28 U.S.C. § 1738, “requires federal courts to give the same

preclusive effect to state court judgments that those judgments would be given in the state courts

from which they emerged.” Strickland v. City of Albuquerque, 130 F.3d 1408, 1411 (10th Cir.

1997). In determining the preclusive effect of a state court judgment, the full faith and credit

statute “directs a federal court to refer to the preclusion law of the State in which judgment was

rendered.” Nichols v. Bd. of Cty. Comm’rs, 506 F.3d 962, 967 (10th Cir. 2007) (quoting Marrese

v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380, 105 S.Ct. 1327, 84 L.Ed.2d 274

(1985)).




                                                     18
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 19 of 25




               1.     Claim Preclusion

       To begin, Appellant correctly concedes that claim preclusion does not apply when

considering the dischargeability of debt in bankruptcy court. Doc. 11 at 9. Indeed, “[t]he

Supreme Court stressed that the bankruptcy court has exclusive jurisdiction to determine the

nature of a debt for dischargeability purposes and concluded that applying res judicata [claim

preclusion] to the dischargeability decision would undercut that jurisdiction.” In Re Crespin,

551 B.R. at 896-97 (citing Brown v. Felsen, 442 U.S. 127, 135-36, 99 S.Ct. 2205, 60 L.Ed.2d

767 (1979) (claim preclusion does not apply when “considering the dischargeability of debt.”)).

That said, claim preclusion can apply in bankruptcy proceedings to bar the parties from

relitigating the existence and amount of a debt in subsequent non-dischargeability proceedings

and to bar the bankruptcy court from looking behind the default judgment to determine the actual

amount of the obligation. In re Sherman, 2018 WL 3617660, *6 (Bankr. D.N.M. July 26, 2018)

(collecting cases). In sum, a default judgment has no claim preclusive effect as to the

dischargeability of the debt in bankruptcy proceedings, but is given claim preclusive effect as to

the existence and amount of the debt. In re Crespin, 551 B.R. at 898.

       In light of these claim preclusive principles in the bankruptcy proceeding context, the

Court finds no error in their application here. On the one hand, Judge Thuma determined the

debt was nondischargeable. On the other hand, Judge Thuma acknowledged and did not disturb

the existence or amount of the claimed debt as reflected in the state court’s default judgment. In

other words, Judge Thuma did not look behind the default judgment to determine the actual

amount of the obligation as Appellant argues. To the contrary, in Judge Thuma’s November 25,

2020, Opinion on Appellee’s Motion to Avoid a Judicial Lien, Judge Thuma discussed the

amount of the default judgment as of February 2018, i.e., $50,073.90, and Appellant’s asserted



                                                    19
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 20 of 25




amount as of Appellee’s petition date, i.e., $56,000. Doc. 7 at 59. Additionally, Judge Thuma

discussed and relied on this amount in the context of his analysis related to Appellee’s asserted

homestead exemption and the value of Appellee’s house. Id. at 60-63. Further, to be clear, the

parties here did not challenge in the bankruptcy court proceedings the existence or amount of the

debt as determined in the underlying state court proceedings. As such, it is undisputed that there

was no attempt by the parties to either relitigate the amount of the debt or to assert new legal

theories that could have been but were not raised in the underlying proceedings – elements which

are necessary, but absent here, for the doctrine of claim preclusion to even apply beyond what

the Bankruptcy Court properly applied in this case.

       Moreover, Appellant has provided no legal authority to support, nor can this Court find

any, that claim preclusion applies to the Bankruptcy Court’s exercise of its inherent authority to

conclude that a default judgment is unenforceable for violation of professional conduct rules.

Courts have the inherent power of supervision over the bar to examine the attorney’s fee for

conformance with the reasonable standards of the code of ethics. See In re Internet Navigator,

Inc., 301 B.R. 1, 7 (B.A.P. 8th Cir. 2003) (citing Farmington Dowel Products Co. v. Forster

Manufacturing Co., 421 F.2d 61, 90-91 (1st Cir. 1969)); see also In re Suh, 2018 WL 2113092, at

*18 (Bankr. D.N.J. May 4, 2018) (“[I]t is within the court’s inherent power of supervision over

the bar to examine the attorney’s fee for conformance with the reasonable standard of the Code

of Ethics.”) (quoting Rosquist v. Soo Line R.R., 692 F.2d 1107, 1111 (7th Cir. 1982) (collecting

cases)).

       Further, bankruptcy courts have deemed contractual and attorney fee agreements

unenforceable when they violate statutes and rules of professional conduct, even in the face of a

default judgment. See In re Webb, 376 B.R. 765 (Bankr. W. D. Okla. July 3, 2007) (holding that



                                                      20
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 21 of 25




default judgment did not bar debtor’s challenge to enforceability of contract in which debtor

agreed to direct his monthly military pension payments to creditor in exchange for lump-sum

payment and further holding that the contract was unenforceable pursuant to statute barring

assignment of enlisted service member’s pay); In re Vincent, 2006 WL 4452998, at *2 (Bankr.

D. Nev. Jan. 25, 2006) (explaining there must be an enforceable right to payment created by

nonbankruptcy law when determining whether underlying default judgment provided adequate

basis for claim); see generally In re Segovia, 346 F. App’x 156 (9th Cir. 2009) (holding that

bankruptcy court did not err in reducing the value of the legal services to a reasonable amount

and agreeing with the bankruptcy court’s finding that the fee agreement itself as to an attorney’s

lien violated the Rules of Professional Conduct of the State Bar of California and was, therefore,

unenforceable); In re Wright, 138 F. App’x 690, 695-96 (5th Cir. 2005) (unpublished) (agreeing

with bankruptcy court that a fee sharing agreement between attorneys was unenforceable

because, even though the written contingent fee agreement with clients authorized attorney to

associate with other counsel, the agreement did not set out a fee splitting arrangement between

attorneys in violation of the Texas Disciplinary Rules of Professional Conduct).

       Lastly, before the Bankruptcy Court in In re Otero, the case Judge Thuma relied upon in

his November 25, 2020, Opinion, was a motion for determination of attorney fees that were

collected as the result of the settlement of claims in an adversary proceeding. 617 B.R. at 702.

In the motion, one attorney party asserted that the other attorney party was not entitled to fees

because he had not satisfied certain requirements of Rule 16-105 of the New Mexico Rules of

Professional Conduct related to fees. Id. at 705. The Bankruptcy Court stated that “[t]his Court

has the inherent authority to enforce compliance with these rules by attorneys appearing before

the court.” Id. (citing cf. Dignity Health v. Seare (In re Seare), 493 B.R. 158 (Bankr. D. Nev.



                                                     21
       Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 22 of 25




2013) (applying the Nevada Rules of Professional Conduct in sanctioning debtor’s counsel for

misconduct in his representation of debtor)). The Bankruptcy Court further stated that “the

Court’s authority to prevent an abuse of process under 11 U.S.C. § 105 would place such a

dispute within the Court’s core jurisdiction because it invokes a section of title 11.17 Id.; see also

28 U.S.C. § 157(b)(1) (Proceedings “arising under title 11, or arising in a case under title 11” are

core proceedings); see also Personette v. Kennedy (In re Midgard Corp.), 204 B.R. 764, 771

(10th Cir. BAP 1997) (“The term ‘core proceeding,’ which, under section 157(b)(1), includes

matters arising under and arising in bankruptcy cases, is defined in 28 U.S.C. §157(b)(2).”).

Although the Bankruptcy Court permissively abstained to exercise core jurisdiction over the fee

dispute for a number of reasons, it was not before affirming its inherent authority to act had it

chosen to do so. In re Otero, 617 B.R. at 705-09.

         Based on the foregoing, the Court finds that the Bankruptcy Court did not violate

res judicata principles and did not abuse its discretion in exercising its inherent authority to

regulate the practice of attorneys appearing before it and/or its authority pursuant to 11 U.S.C.

§ 105 to prevent an abuse of process when it concluded that the default judgment was

unenforceable for violation of NMRA § 16-105’s prohibition against collecting an unreasonable

fee or expense.




17
   Appellant states that the Bankruptcy Court lacked “constitutional authority” pursuant to Rule 8018.1 to conclude
that his fee was unenforceable pursuant to NMRA 16-105. Appellant did not provide the provisions of Rule 8018.1
in his briefing; however, the Court does so here. Rule 8018.1 states: “If, on appeal, a district court determines that the
bankruptcy court did not have the power under Article III of the Constitution to enter the judgment, order, or decree
appealed from, the district court may treat it as proposed findings of fact and conclusions of law.” Then, without
more, Appellant argued that “[t]he foregoing applies whether the bankruptcy court was engaged in core or non-core
proceedings.” Doc. 11 at 15. The discussion that followed was a repetition of Appellant’s arguments related to claim
and issue preclusion and his right to execute the default judgment pursuant to NMSA 39-1-20. Thus, Appellant’s
“constitutional authority” argument, without more, is undeveloped and is deemed waived. See Franklin Savings Corp.
v. United States, 180 F.3d 1124, 1128 n.6 (10th Cir. 1999) (failure of appellant's brief to develop argument on an issue
waives that issue on appeal).

                                                                22
      Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 23 of 25




                          2.       Issue Preclusion

        Appellant’s argument similarly fails under issue preclusion principles. In general, issue

preclusion may be invoked when an issue was actually litigated and necessarily determined in

the prior action; the cause of action was different; and the person against whom preclusion is

asserted was a party in the prior action. In re Giron, 610 B.R.670, 676 (Bankr. D.N.M. Dec. 13,

2019) (citing The Bank of New York v. Romero, 382 P.3d 991, 998-99 (N.M. App. 2016); In re

Swanziger, 741 F.3d 74, 77 (10th Cir. 2014)). Issue preclusion “is not mandated in the

Constitution or by statute. Rather, it is the product of court precedent based on the court’s

exercise of its equitable powers.” In Re Giron, 610 B.R. at 677 (citing Acacia Villa v. U.S., 24

Cl. Ct. 445, 448 (C. Ct. 1991)). Thus, “[e]ven if the elements of collateral estoppel are present,

the decision whether to apply the doctrine is within the discretion of the trial court.” Id. (citing

U.S. v. Kaytso, 868 F.2d 1020, 1022 (9th Cir. 1988); see also Arapahoe County Public Airport

Authority v. F.A.A., 242 F.3d 1213, 1220 (10th Cir. 2001) (citing Acacia and Kaytso)). Neither

New Mexico nor Tenth Circuit law gives issue preclusive effect to default judgments. Id. (citing

Melnor v. Corey (In re Corey), 583 F.3d 1249, 1251-52 (10th Cir. 2009); Blea v. Sandoval, 107

N.M. 554, 558, 761 P.2d 432 (Ct. App. 1988) (citing First State Bank v. Muzio, 100 N.M. 98,

666 P.2d 777 (1983)); accord The Restatement (Second) of Judgments § 27, comment e.). The

reason for the refusal is that the relevant issues were not “actually litigated.” Id.

        Such is the case here. Appellant presents no evidence that the reasonableness of

Appellant’s fee in the context of NMRA Rule 16-105 was actually addressed by either party or

litigated in the underlying state court action.18 For instance, the state court’s order denying


18
  Nor did either party raise the reasonableness of Appellant’s fee in the context of NMRA Rule 16-105 in the
bankruptcy proceedings in an attempt to relitigate an issue already decided. Judge Thuma raised the issue sua sponte.



                                                             23
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 24 of 25




Appellee’s Emergency Motion to Set Aside the Default Judgment makes no mention of the

reasonableness of the fee or the interest rate at issue. Instead, the basis of the court’s denial was

untimeliness. On the one hand, the court noted Appellee’s failure to file a timely response to

Appellant’s action to collect unpaid attorney fees and foreclosure action at the time it was filed in

early 2011. On the other hand, the court indicated Appellee’s failure to file a motion to set aside

the default judgment until seven years later. Doc. 3 at 97-99. Further, the default judgment

itself, which included the amounts owing and the 24% annual rate of interest on the outstanding

judgment, was submitted to the court by Appellant, and there is nothing therein to indicate that

the state court judge addressed the reasonableness of Appellant’s fee when signing off on

Appellant’s submission to the court. Id. at 94-95. The sole basis for the default judgment was

Appellee’s failure to answer or otherwise plead to the Complaint and being in default. Id. at 94.

As such, there is no evidence that the reasonableness of the Appellant’s fees in the context of

Rule 16-105 was considered by the state court or essential to its holdings. Thus, in the absence

of an issue actually being litigated in the underlying proceedings, under New Mexico law, the

court may not give issue-preclusive effect to the default judgment.

       Based on the foregoing, the Court finds the Bankruptcy Court did not violate issue

preclusion principles in this case or abuse its discretion by exercising its inherent authority

and/or its authority pursuant to 11 U.S.C. § 105 to prevent an abuse of process when it concluded

that the default judgment was unenforceable for violation of NMRA § 16-105’s prohibition

against collecting an unreasonable fee or expense.

                                 V.      RECOMMENDATION

       For all of the foregoing reasons, the Court recommends that Appellant’s Brief In Chief in

which he seeks reversal of the Bankruptcy Court’s conclusion that the default judgment is



                                                     24
     Case 1:20-cv-01267-JCH-JFR Document 14 Filed 08/19/21 Page 25 of 25




unenforceable for violation of NMRA § 16-105’s prohibition against collecting an unreasonable

fee or expense be DENIED. The Court further recommends that the Bankruptcy Court’s

November 25, 2020, Opinion and concurrent Order be AFFIRMED.



THE PARTIES ARE NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a copy of
these Proposed Findings and Recommended Disposition they may file written objections with
the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must file any
objections with the Clerk of the District Court within the fourteen-day period if that party
wants to have appellate review of the proposed findings and recommended disposition. If
no objections are filed, no appellate review will be allowed.




                                           _____________________________________
                                           JOHN F. ROBBENHAAR
                                           United States Magistrate Judge




                                                 25
